Case 1:19-cr-00504-LAK Document 77 Filed 02/04/20 Page 2 of 12




                   Exhibit A
                      Case 1:19-cr-00504-LAK Document 77 Filed 02/04/20 Page 3 of 12
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                     __________ Districtofof
                                                                           New  York
                                                                             __________
                  United States of America                                 )
                             v.                                            )
                                                                           )        Case No. 1:19-cr-0504-LAK
                        Kaufman, et al.                                    )
                             Defendant                                     )
                              SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
                                         OBJECTS IN A CRIMINAL CASE
To:     Merrill I. Rosen, CPA & Associates
        150 Great Neck Road, Suite 406, Great Neck, NY 11021
                                                      (Name of person to whom this subpoena is directed)

      YOU ARE COMMANDED to produce at the time, date, and place set forth below the following books, papers,
documents, data, or other objects:
See Attachment A


Place: Petrillo Klein & Boxer LLP                                                   Date and Time: 03/04/2020 5:00 pm
         655 Third Avenue, 22nd Floor
         New York, NY 10017

         Certain provisions of Fed. R. Crim. P. 17 are attached, including Rule 17(c)(2), relating to your ability to file a
motion to quash or modify the subpoena; Rule 17(d) and (e), which govern service of subpoenas; and Rule 17(g),
relating to your duty to respond to this subpoena and the potential consequences of not doing so.
           (SEAL)

Date:
                                                                                    CLERK OF COURT


                                                                                                Signature of Clerk or Deputy Clerk


The name, address, e-mail, and telephone number of the attorney representing (name of party)
Alan Kaufman                                                                          , who requests this subpoena, are:
 Nelson A. Boxer, Petrillo Klein & Boxer LLP, 655 Third Avenue, 22nd Floor, New York, NY 10017, nboxer@pkbllp.com,
 212-370-0338

                                  Notice to those who use this form to request a subpoena
Before requesting and serving a subpoena pursuant to Fed. R. Crim. P. 17(c), the party seeking the subpoena is advised to
consult the rules of practice of the court in which the criminal proceeding is pending to determine whether any local rules
or orders establish requirements in connection with the issuance of such a subpoena. If no local rules or orders govern
practice under Rule 17(c), counsel should ask the assigned judge whether the court regulates practice under Rule 17(c) to
1) require prior judicial approval for the issuance of the subpoena, either on notice or ex parte 2) specify where the
documents must be returned (e.g., to the court clerk, the chambers of the assigned judge, or counsel’s office); and 3)
require that counsel who receives produced documents provide them to opposing counsel absent a disclosure obligation
under Fed. R. Crim. P. 16.

Please note that Rule 17(c) (attached) provides that a subpoena for the production of certain information about a victim
may not be issued unless first approved by separate court order.
                      Case 1:19-cr-00504-LAK Document 77 Filed 02/04/20 Page 4 of 12
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case (Page 2)

Case No. 1:19-cr-0504-LAK

                                                             PROOF OF SERVICE

          This subpoena for (name of individual and title, if any)
was received by me on (date)                                  .

          u I served the subpoena by delivering a copy to the named person as follows:


                                                                                 on (date)                                    ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                            .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                    .

My fees are $                                  for travel and $                              for services, for a total of $          0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                               Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                      Case 1:19-cr-00504-LAK Document 77 Filed 02/04/20 Page 5 of 12
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case (Page 3)



                        Federal Rule of Criminal Procedure 17 (c), (d), (e), and (g) (Effective 12/1/08)
(c) Producing Documents and Objects.

     (1) In General. A subpoena may order the witness to produce any books, papers, documents, data, or other objects the subpoena
     designates. The court may direct the witness to produce the designated items in court before trial or before they are to be offered in
     evidence. When the items arrive, the court may permit the parties and their attorneys to inspect all or part of them.

     (2) Quashing or Modifying the Subpoena. On motion made promptly, the court may quash or modify the subpoena if compliance
     would be unreasonable or oppressive.

     (3) Subpoena for Personal or Confidential Information About a Victim. After a complaint, indictment, or information is filed, a
     subpoena requiring the production of personal or confidential information about a victim may be served on a third party only by court
     order. Before entering the order and unless there are exceptional circumstances, the court must require giving notice to the victim so that
     the victim can move to quash or modify the subpoena or otherwise object.

(d) Service. A marshal, a deputy marshal, or any nonparty who is at least 18 years old may serve a subpoena. The server must deliver a copy
of the subpoena to the witness and must tender to the witness one day’s witness-attendance fee and the legal mileage allowance. The server
need not tender the attendance fee or mileage allowance when the United States, a federal officer, or a federal agency has requested the
subpoena.

(e) Place of Service.

     (1) In the United States. A subpoena requiring a witness to attend a hearing or trial may be served at any place within the United
     States.

     (2) In a Foreign Country. If the witness is in a foreign country, 28 U.S.C. § 1783 governs the subpoena's service.

(g) Contempt. The court (other than a magistrate judge) may hold in contempt a witness who, without adequate excuse, disobeys a subpoena
issued by a federal court in that district. A magistrate judge may hold in contempt a witness who, without adequate excuse, disobeys a
subpoena issued by that magistrate judge as provided in 28 U.S.C. § 636(e).
          Case 1:19-cr-00504-LAK Document 77 Filed 02/04/20 Page 6 of 12



                                        ATTACHMENT A

                                         I. DEFINITIONS

    1. “Merrill Rosen” means Merrill I. Rosen, CPA and Associates, and/or its affiliated,

subsidiary or parent entities and/or any of their employees, agents, representatives, attorneys,

consultants, or other persons acting on its or their behalf.

    2. “MCU” means Melrose Credit Union, and/or its affiliated, subsidiary or parent entities

and/or any of their employees, agents, representatives, attorneys, consultants, or other persons

acting on its or their behalf.

    3. “Documents” means any written, printed, recorded (including voicemails), computerized,

or graphic material, including all data in electronic form or accessible through computer or other

information retrieval systems, including but not limited to electronic mail and data, in your

possession, custody, or control.

    4. “Work Papers” means documentation of auditing or review procedures applied (including

any reports, memoranda, schedules, or worksheets), evidence obtained, and conclusions reached

by Merrill Rosen in connection with audits, reviews, bookkeeping, preparation of financial

statements (including setting reserves), preparation of regulatory filings, and preparation for/of

tax returns.

    5. “Interview memoranda” means any memoranda or notes of interviews conducted by the

Federal Bureau of Investigation or any lawyer or investigator from the United States Attorney’s

Office for the Southern District of New York.
         Case 1:19-cr-00504-LAK Document 77 Filed 02/04/20 Page 7 of 12



                            II. DOCUMENTS TO BE PRODUCED

   1. Work papers (excluding interview memoranda) relating to Melrose Credit Union

(“MCU”) and its affiliates and subsidiaries, from January 1, 2010, through June 30, 2016, insofar

as they concern or relate to:

           a. 175 High Pond Drive, Jericho, NY 11753;

           b. Loan or refinancing transactions between MCU and Queens Medallion Leasing or

               any of the entities listed in Table 1;

           c. MCU’s naming rights (as reflected in an agreement dated October 14, 2011) in

               the entertainment venue located in Astoria, Queens, referred to as the Melrose

               Ballroom;

           d. MCU’s advertising and promotional spending with CBS Radio, the New York

               Jets, and Madison Square Garden; or

           e. Participation by Alan Kaufman or other MCU officers, directors, or employees in

               travel or entertainment sponsored, paid, or arranged by any MCU vendor,

               including CBS Radio, the New York Jets, and Madison Square Garden.

   2. Documents created by or provided to Merrill Rosen in relation to any meetings between

Merrill Rosen and the MCU Board of Directors, the MCU Supervisory Committee, or any sub-

committees of the MCU Board of Directors or Supervisory Committee, from January 1, 2010,

through December 31, 2016, insofar as they concern or relate to:

           a. 175 High Pond Drive, Jericho, NY 11753;

           b. Loan or refinancing transactions between MCU and Queens Medallion Leasing or

               any of the entities listed in Table 1;

           c. Loans with 50-year amortizations to entities other than Queens Medallion Leasing

               and other than any of the entities listed in Table 1;
         Case 1:19-cr-00504-LAK Document 77 Filed 02/04/20 Page 8 of 12



           d. MCU’s naming rights (as reflected in an agreement dated October 14, 2011) in

               the entertainment venue located in Astoria, Queens, referred to as the Melrose

               Ballroom, and any other naming rights agreements presented to or contemplated

               by MCU, whether realized or not;

           e. MCU’s advertising and promotional spending with CBS Radio, the New York

               Jets, and Madison Square Garden; or

           f. Participation by Alan Kaufman or other MCU officers, directors, or employees in

               travel or entertainment sponsored by, paid for, or arranged by any MCU vendor,

               including CBS Radio, the New York Jets, and Madison Square Garden.

   3. Documents created by or provided to Merrill Rosen in relation to any meetings

concerning MCU between Merrill Rosen and the New York State Department of Financial

Services, insofar as they concern or relate to:

           a. 175 High Pond Drive, Jericho, NY 11753, from January 1, 2010, through June 30,

               2013;

           b. Loan or refinancing transactions between MCU and Queens Medallion Leasing or

               any of the entities listed in Table 1, from January 1, 2010, through December 31,

               2015;

           c. Loans with 50-year amortizations to entities other than Queens Medallion Leasing

               and other than any of the entities listed in Table 1, from January 1, 2010, through

               December 31, 2015;

           d. MCU’s naming rights (as reflected in an agreement dated October 14, 2011) in

               the entertainment venue located in Astoria, Queens, referred to as the Melrose

               Ballroom, and any other naming rights agreements presented to or contemplated
         Case 1:19-cr-00504-LAK Document 77 Filed 02/04/20 Page 9 of 12



               by MCU, whether realized or not, from January 1, 2010, through December 31,

               2015;

           e. MCU’s advertising and promotional spending with CBS Radio, the New York

               Jets, and Madison Square Garden, from January 1, 2010, through December 31,

               2015; or

           f. Participation by Alan Kaufman or other MCU officers, directors, or employees in

               travel or entertainment sponsored by, paid for, or arranged by any MCU vendor,

               including CBS Radio, the New York Jets, and Madison Square Garden, from

               January 1, 2010, through December 31, 2015.

   4. Documents created by or provided to Merrill Rosen in relation to any meetings

concerning MCU between Merrill Rosen and the National Credit Union Administration, insofar

as they concern or relate to:

           a. 175 High Pond Drive, Jericho, NY 11753, from January 1, 2010, through June 30,

               2013;

           b. Loan or refinancing transactions between MCU and Queens Medallion Leasing or

               any of the entities listed in Table 1, from January 1, 2010, through December 31,

               2015;

           c. Loans with 50-year amortizations to entities other than Queens Medallion Leasing

               and other than any of the entities listed in Table 1, from January 1, 2010, through

               December 31, 2015;

           d. MCU’s naming rights (as reflected in an agreement dated October 14, 2011) in

               the entertainment venue located in Astoria, Queens, referred to as the Melrose

               Ballroom, and any other naming rights agreements presented to or contemplated
Case 1:19-cr-00504-LAK Document 77 Filed 02/04/20 Page 10 of 12



     by MCU, whether realized or not, from January 1, 2010, through December 31,

     2015;

  e. MCU’s advertising and promotional spending with CBS Radio, the New York

     Jets, and Madison Square Garden, from January 1, 2010, through December 31,

     2015; or

  f. Participation by Alan Kaufman or other MCU officers, directors, or employees in

     travel or entertainment sponsored by, paid for, or arranged by any MCU vendor,

     including CBS Radio, the New York Jets, and Madison Square Garden, from

     January 1, 2010, through December 31, 2015.
Case 1:19-cr-00504-LAK Document 77 Filed 02/04/20 Page 11 of 12



                            Table 1

       Entity Name                       Loan Number

       44TH ROAD TRANS INC               60131
       ANEPANALYPTOS LLC                 60743
       ARHIOJA LLC                       60139
       BROOKLYN KNIGHTS TRANS, INC       60077
       FEVGA TRANSPORT INC               60132
       GC FIRE INC                       60075
       GLKOPOUTSIS ENTERPRISES INC       60123
       GOMENARA LLC                      61694
       JACKSON AVENUE TRANS !NC          60130
       KARIOLA TAXI LLC                  60124
       KATAPSIXY INC                     60121
       KNUCKLEHEAD LLC                   60503
       KOLARALLC                         61682
       KRUKMAN LLC                       60079
       MALAKAS LLC                       61692
       MALAKONDA BEACH INC               60120
       MANGAS TAXI LLC                   60078
       MESSAOONIS ENTERPRISES INC        60134
       MORO MOU LLC                      61693
       MYKONOS TAXI LLC                  60076
       PAPADINOS LLC                     61691
       PARTOUZA LLC                      60138
       PERISTERI LLC                     60128
       PERSEPHONE SERVICE INC            60135
       PITSIRIKOS LLC                    60744
       PLAKOTO TRANSPORT INC             60133
       PORTES TRANSPORT INC              60136
       POUTSOPNYXTRA LLC                 61684
       SAMSONTRANSPORT LLC               60140
       SKILLA LLC                        62721
       SKROFA LLC                        60126
       SPASARHIDIS ENTERPRISES INC       60137
       THEOMOUNO l LC                    61681
       TSIBOUKIA LLC                     61683
       VARIA TRANSPORT INC               60129
       ZILIARA LLC                       60125
       ELENITSA SERVICE INC              60167
       ELEON HACKING INC                 60166
       ERETERJA BEACH INC                60127
       HAIDARI HACKING INC               60122
       XEKOLIARES LLC                    61680
Case 1:19-cr-00504-LAK Document 77 Filed 02/04/20 Page 12 of 12



       GREEK GODDESS                     63415
       KOUTOS LLC                        63665
       BLUE HAWAII TRANSPORT LLC         63217
       GIAKAMARE LLC                     63298
       MAGGITOS LLC                      63215
       FILARAKIA LLC                     59954
